EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 12/20/2021, claims 11 were/remain cancelled; claims 1 and 10 were amended; no claims were added. As a result, claims 1-10 are pending, of which claims1, and 10 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to applicant’s argument(s) “the previous claim amendments filed Octobver 26, 2021 have been incorporated in the claims above…Therefore, Applicant respectfully submit that the above amendments to the independent claims 1 and 10 patentably distinguish over the present invention over Minematsu at least for reasons discussed in pages 5-7 of the Amendment …filed on October 26, 2021”, the examiner notes that incorporation of the limitations from proposed amendment of claim 1 overcomes 
Applicant also argues that “…the step of ‘generating a key K of an encryption function E’ is performed ‘in accordance with an initial parameter N and a first key Kf shared with the external decryption device,’ and the ‘hash value msk’ is calculated ‘with an internal parameter ctr and a second key KH shared with the external decryption device as inputs’ … Applicant submits that these amendments clearly distinguish over Gueron et al. (US 2014/0223197 A1) as discussed in the aforementioned Examiner Interview and cited in the Advisory Action.”
As it is re-written from the previous interview summary, Gueron teaches a tweakable block cipher encryption/decryption/hashing using a tweak derived using AES-XTS from a CTR value and key(s) to the tweakable block cipher and the keys and the tweak X (i.e., equivalent of the msk in the current application claim 1). Looking at paragraphs [0038] and [0039] of Gueron, the tweak value X of Gueron calculated using the equation 1 is mapped to the hash value msk of the instant application where the equation takes as input a memory block identifier u (e.g., internal parameter ctr) and a key value K1 different from the key K2 being used in encryption of a data block.
The examiner notes that in Gueron reference, there is no mention of an external decryption device connected to the encryption device with which the decryption devices shares the first key Kf and the second key KH different from the encryption key Kf.
The combination of Gueron and the Minematsu and further search does not explicitly the following limitation – “the encryption device being communicatively calculate a hash value msk with an internal parameter ctr and a second key KH shared with the external decryption device as inputs and without using as an input any of: a value of the initial parameter N, and a value dependent on the initial parameter N.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEE K SONG/Primary Examiner, Art Unit 2497